Exhibit 10.3

[img2.jpg]




HSBC Bank USA, National Association

New York, NY 10018

Fax: (212) 525-5517

 

TO:

Andy Patel

Email:

apatel@accessitx.com

 

 

FROM:

Christian McGreevy

Fax:

212-525-5517

 

 

CC:

Michael Nilsen

Email:

michael.nilsen@ge.com

 

 

DATE:

April 4, 2008

REFERENCE NUMBER: 496807HN

 

 

 

Dear Sir/Madam,

 

Thu purpose of this letter agreement is to confirm the terms and conditions of
the Swap Transaction entered into between us on the Trade Date specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the international Swaps and Derivatives Association Inc , (the
“Definitions”) are incorporated into this Confirmation. Annex 3 and Section 6 of
the ISDA 2002 Master Agreement Protocol as published by the International Swaps
and Derivatives Association Inc. on July 15, 2003 are incorporated into and
apply to this Confirmation. In the event of any inconsistency between the
Definitions and this Confirmation, this Confirmation will govern.

This Confirmation evidences a complete binding agreement between HSBC Bank USA,
National Association (“Party A”) and Christie/AIX Inc. (“Party B”) as to the
terms of the Transaction to which this Confirmation relates. In addition, the
parties agree that for the purpose of this Transaction, this Confirmation will
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement as if the patties had executed an agreement in such
form, with the modifications described herein (but without any Schedule). Unless
otherwise expressly provided herein in the event of any inconsistency between
the provisions of the 2002 ISDA Master Agreement and this Confirmation, the
Confirmation will prevail for purposes of this Transaction.

In addition, upon the execution by Party A and Party B of a Master Agreement
(the “Agreement”) in the form published by the International Swaps and
Derivatives Association, Inc., with such modifications as Party A and Party B
shall in good faith agree in a Schedule

 

1

 

--------------------------------------------------------------------------------



thereto, this Confirmation will, with express written acknowledgment of the
Credit Support Provider, supplement, form a part of, and be subject to the
Agreement and all provisions contained or incorporated by reference in such
Agreement upon its execution shall govern this Confirmation. Provisions in Part
5(m) of any such Schedule expressly stating that it shall apply in the event of
any conflict or discrepancy between its terms and the terms of this Confirmation
shall govern and be controlling.

This Transaction may not he amended, assigned or otherwise transferred to
another party by Party A or Party B without an executed acknowledgment by Party
B’s Credit Support Provider and Party A and Party B agree that any amendment or
transfer without such acknowledgment shall be void and of no force or effect.

Party A and Party B agree to execute, not later than the date (the “Cut-off
Date”) that is the 30th calendar day after the Trade Date of the Transaction
confirmed herein (or if such day is not a General Business Day in respect of the
applicable locations of the parties, the next succeeding General Business Day)
an Agreement as described in the preceding paragraph. In the event that the
parties do not execute an Agreement this Transaction will terminate in
accordance with Section 6(e)(ii) of the 2002 ISDA Master Agreement as though the
Cut-Off Date were an Early Termination Date and both parties were Affected
Patties for the purposes of this section. For the avoidance of doubt the rights
and obligations of the parties relating to payment which have accrued under this
Transaction on or prior to the Cut-Off Date (including without limitation, with
respect to the Early Termination Amount and any default interest thereon) shall
remain in full force and effect.

 

1.

The terms of the particular Transaction to which this Confirmation relates areas
follows:

 

Notional Amount:

As set forth in Exhibit I, which is attached hereto and incorporated by
reference into this Confirmation

 

Trade Date:

April 1, 2008

 

Effective Date:

August 1, 2008

 

Termination Date:

August 2, 2010, subject to adjustment in accordance with the Modified Following
Business Day Convention

Fixed Amounts:

 

Fixed Rate Payer:

Party B

 

Fixed Rate Payer Payment Dates:

The 1st calendar day of each month, commencing on September 1, 2008 and ending
on the Termination Date, inclusive, subject to adjustment in accordance with the
Modified Following Business Day Convention

 

 

2

 

--------------------------------------------------------------------------------



 

 

Fixed Rate:

2.800000%

 

Fixed Rate Day Count Fraction:

Actual/360

Floating Amounts:

 

Floating Rate Payer:

Party A

 

Floating Rate Payer Payment Dates:

The 1st calendar day of each month, commencing on September 1, 2008 and ending
on the Termination Date, inclusive, subject to adjustment in accordance with the
Modified Following Business Day Convention

 

Floating Rate for initial Calculation Period:

To be determined

 

Floating Rate Option:

USD-LIBOR-BBA

 

Designated Maturity:

One Month

 

Spread:

None

 

Floating Rate Day Count Fraction:

Actual/360

 

Reset Dates:

The first day of each Calculation Period

 

Business Days:

New York and London

Account Details:

 

Account for payment to Party A:

HSBC Bank USA National Association

ABA #021-001-088

For Credit to Department 299

A/C:

HSBC Derivative Products Group

 

Account for payment to Party A:

ABA Number:

For Account Of:

A/C NUMBER:

 

 

3

 

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by returning via fax an executed copy of this Confirmation to
the attention of Christian McGreevy. Upon execution by Party A and Party B, this
Confirmation shall supersede and replace any prior agreement with respect to the
Transaction set forth herein and any prior agreement with respect to such
Transaction shall be of no further force or effect. Failure by Party B to sign
and return this Confirmation shall not affect the validity or enforceability of
the relevant Transaction.

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

CHRISTIE/AIX, INC.

 

 

 

/s/ Dennis J. Nevins

 

/s/ A. Dale Mayo

Name:

Dennis J. Nevins

 

Name:

A. Dale Mayo

Title:

Officer

 

Title:

CEO

Name:

/s/ Tiffany Moncrieffe

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

Acknowledged for purposes of credit

support as of the date first written:

GENERAL ELECTRIC CAPITAL

CORPORATION

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

4

 

 